589 F.2d 353
UNITED STATES of America, Appellee,v.GALLATIN LIVESTOCK AUCTION, INC., Appellant.
No. 78-1417.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 13, 1978.Decided Dec. 20, 1978.Rehearing and Rehearing En Banc Denied Jan. 12, 1979.

Richard A. Koehler, Geneva, Neb., argued and on brief, for appellant.
Kenneth Josephson, Asst. U. S. Atty., Kansas City, Mo.  (argued), and Ronald S. Reed, Jr., U. S. Atty., Kansas City, Mo., on brief, for appellee.
Before HEANEY and McMILLIAN, Circuit Judges, and SMITH, Senior District Judge.*
PER CURIAM.


1
Gallatin Livestock Auction, Inc., appeals from an order of the United States District Court for the Western District of Missouri.  The District Court found that Gallatin was liable in conversion to the United States because it had sold livestock encumbered by a perfected security interest that was possessed by the Farmers Home Administration (FHA).  It entered judgment in the amount of $5,039.35 against Gallatin.  Gallatin raises essentially two issues on appeal: (1) that the District Court erred in finding Gallatin liable for conversion under Missouri law; and (2) that the failure of the FHA to have the original debt declared nondischargeable when the debtors declared bankruptcy amounted to a release of Gallatin from liability.


2
We have carefully reviewed the briefs and the record.  We affirm on the basis of the District Court's opinion, United States v. Gallatin Livestock Auction, Inc., 448 F. Supp. 616 (W.D.Mo.1978).



*
 The Honorable TALBOT SMITH, Senior District Judge, Eastern District of Michigan, sitting by designation